         Case 2:17-cv-06329-ILRL Document 51 Filed 08/19/20 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

MICHAEL YOUNG                                                      CIVIL ACTION

VERSUS                                                             NO. 17-6329

JAMES LEBLANC, ET. AL.                                             SECTION: “B”(4)

                                     ORDER AND REASONS

     For reasons assigned herein, IT IS ORDERED that plaintiff

Michael Young’s “Memorandum of law in support of plaintiffs (sic)

order     to    show        cause,    preliminary       injunction     and    temporary

restraining order” is hereby DISMISSED AS FRIVOLOUS. (Rec. Doc.

49). IT        IS    FURTHER     ORDERED    that     the   Magistrate’s      Report    and

Recommendation are adopted as the opinion of the court, overruling

objections          filed   by   Young, and         DISMISSING   with prejudice        the

federal claims, and DISMISSING the state-based claims without

prejudice. See Rec. Docs. 43, 46.

     Young is a state court prisoner at the Rayburn Correctional

Center (RCC) who is              appearing pro se          and in forma pauperis.

Pursuant to 42 U.S.C. § 1983, he seeks damages and injunctive

relief,    including         transfer      to   another    facility,    arising       from

alleged failures by RCC prison officials to provide protective

custody. Rec. Doc. 49, p. 1.                He asserts nearly identical claims

and arguments to those set forth in prior motions for temporary

restraining order and preliminary injunction. Rec. Docs. 9, 25,

29. Regarding plaintiff’s first two motions, the Magistrate Judge


                                                1
           Case 2:17-cv-06329-ILRL Document 51 Filed 08/19/20 Page 2 of 9



submitted a Report and Recommendation to dismiss Young’s claims

for injunctive relief as speculative and failing to otherwise

provide support for preliminary or temporary injunctive relief.

Rec. Docs. 14, 28. Further, this Court has adopted the Magistrate

Judge’s        Report        and      Recommendations              for      each      motion,         without

modification. Rec. Docs. 18, 39.

        Young states this Section 1983 action is based on violations

of plaintiff’s Eight Amendment rights to be “free from rape and

assault by other inmates, [and] failure to protect and officer

calling me a rat.” Rec. Doc. 49 at 1. In his complaint and “Spears”

hearing testimony before the Magistrate Judge 1, Young admittedly

was “almost assaulted” or in a fight where ever he was in RCC,

even while housed in a single-man segregation cell on RCC’s high

security Sleet Unit. That unit of RCC houses inmates in need of

protection, mental health and discipline issues.                                      Young is serving

a   ten-year         sentence         for distribution                of     cocaine. His             medical

history includes treatment for schizophrenia and bipolar disorders

since age eleven (11).                      He is regularly prescribed Depakote and

Trazodone for the latter conditions as well as for depression and

anxiety. Following his mother’s death in September 2015, Young was

placed on extreme suicide watch by the prison doctor and ordered



1
 766 F.2d 179 (5th Cir. 1985). The purpose of the “Spears” hearing is to determine what the prisoner alleges
occurred and the legal basis for the claims. The information received is considered an amendment to the complaint
or a more definite statement under Fed. R. Civ. P. 12(e). Wilson v. Barientos, 926 F.2d 480, 482 (5th Cir. 1991).
Young participated in that digitally recorded hearing by telephone. Rec. Doc. No. 15 and 17.

                                                        2
         Case 2:17-cv-06329-ILRL Document 51 Filed 08/19/20 Page 3 of 9



strapped     by   soft   restraints   to    his    bed   in    the   Sleet   Unit.

Restraints were ordered following repetitive episodes of Young

violently striking his head on the walls or ceiling of his cell.

     Soon thereafter on September 14, 2015 Young alleges defendant

correctional officer Jules Hebert entered his cell fully clothed,

placed his private parts in Young’s face, and made inappropriate

sexual    remarks    while   checking       on    Young’s     restraints.    After

reporting that activity, he alleges Hebert began telling other

prisoners that Young was a “rat.” Rec. Doc. 49 at 1. Young further

claims that Hebert encouraged an inmate to attack him in February

2016. He believes RCC has failed to protect him and has continually

denied him his rights, and that he is in danger from other inmates,

arising from the “rat” designation. Id.

     Title 28 U.S.C. § 1915A and Title 42 U.S.C. § 1997e(c)(1)

require the Court to sua sponte dismiss cases filed by prisoners

proceeding in forma pauperis upon a determination that they are

frivolous or otherwise fail to state a claim for which relief can

be granted. The Court has broad discretion in determining the

frivolous nature of the complaint. Se e Cay v. Estelle, 789 F.2d

318 (5th Cir.1986), modified on other grounds, Booker v. Koonce,

2 F.3d 114 (5th Cir. 1993). However, the Court may not sua sponte

dismiss an action merely because of questionable legal theories or

unlikely factual allegations in the complaint.




                                        3
      Case 2:17-cv-06329-ILRL Document 51 Filed 08/19/20 Page 4 of 9



     Under this statute, a claim is frivolous only when it lacks

an arguable basis either in law or in fact. Neitzke v. Williams,

490 U.S. 319, 109 S. Ct. 1827, 104 L.Ed.2d 338 (1989); Talib v.

Gilley, 138 F.3d 211, 213 (5th Cir. 1998). A claim lacks an

arguable basis in law if it is based on an indisputably meritless

legal theory, such as if the complaint alleges the violation of a

legal interest which clearly does not exist. Harper v. Showers,

174 F.3d 716, 718 (5th Cir. 1999). It lacks an arguable factual

basis only if the facts alleged are “clearly baseless,” a category

encompassing   fanciful,   fantastic,       and    delusional   allegations.

Denton v. Hernandez, 504 U.S. 25, 32–33, 112 S. Ct. 1728, 118

L.Ed.2d 340 (1992); Neitzke, 490 U.S. at 327–28. Therefore, the

Court must determine whether the plaintiff's claims are based on

an indisputably meritless legal theory or clearly baseless factual

allegations. Reeves v. Collins, 27 F.3d 174, 176 (5th Cir. 1994);

see Jackson v. Vannoy, 49 F.3d 175, 176–77 (5th Cir.1995); Moore

v. Mabus, 976 F.2d 268, 269 (5th Cir. 1992).

     After liberally construing Young’s claims in the process of

reviewing the factual record and applicable law, we find that

Young’s   Section   1983    claims       against    defendants,   in   their

individual and official capacities are prescribed, frivolous, fail

to state a claim for which relief can be granted, and/or otherwise

fail to warrant relief against an immune defendant. 28 U.S.C. §

1915(b)(2) and § 1915A(b), and as applicable, 42 U.S.C. § 1997e.

                                     4
        Case 2:17-cv-06329-ILRL Document 51 Filed 08/19/20 Page 5 of 9



That review also confirms the correctness of the Magistrate Judge’s

detailed report.

       Young’s   official       capacity       claims   against    the   defendants,

Secretary LeBlanc, Warden McCain, Warden Tanner, Deputy Warden

Bickham, Assistant Warden Kelly, Colonel Kennedy, Major Williams,

Major Crawford, Captain Seal, Ms. Todd, Ms. Stogner, and Officer

Herbert must be dismissed as frivolous for lack of jurisdiction,

for failure to state a claim for which relief can be granted, and

for seeking monetary relief against immune defendants.                      K.P. v.

LeBlanc, 627 F.3d 115, 124 (5th Cir.2010); 28 U.S.C. § 1915(e), §

1915A, and as applicable, 42 U.S.C. § 1997e.

       While prison officials have a duty to protect prisoners from

violence,     not    every      injury     translates       into    constitutional

liability     for    prison     officials       responsible   for    the    victim's

safety. Farmer v. Brennan, 511 U.S. 825, 834, 114 S. Ct. 1970,

1977, 128 L. Ed. 2d 811 (1994). To succeed on his individual

capacity claims for a failure to protect, “‘the inmate [Young]

must   show   that    he   is    incarcerated       under   conditions     posing   a

substantial risk of serious harm’ and that the prison officials

acted with ‘deliberate indifference’ to the inmate's safety.”

Johnson v. Johnson, 385 F.3d 503, 524 (5th Cir.2004) (quoting

Farmer, 511 U.S. at 834). “An official is deliberately indifferent

when he/she ‘knows of and disregards an excessive risk to inmate

health or safety; the official must both be aware of facts from

                                           5
       Case 2:17-cv-06329-ILRL Document 51 Filed 08/19/20 Page 6 of 9



which the inference could be drawn that a substantial risk of

serious harm exists, and he must also draw the inference.’” Id.

(quoting Farmer, 511 U.S. at 837). “The official's knowledge of

the risk can be proven through circumstantial evidence, such as by

showing that the risk was so obvious that the official must have

known about it.” Id. (citing Farmer, 511 U.S. at 842). Finally,

“there is no liability if the official ‘responded reasonably to

the risk, even if the harm ultimately was not averted.’” Id.

(quoting Farmer, 511 U.S. at 844); Accord Johnson v. Thaler, No.

09-313, 2010 WL 3543266, at *13 (SDTX 2010).

      The record supports adoption of the following findings by the

Magistrate Judge:

As Young concedes in his pleadings and statements, he repeatedly
requested protective custody even when he was already housed in a
secured, single man cell on Sleet Unit, deemed by officials to be
the safest area of the prison. He also concedes that, when he had
an actual fight with another inmate, whether it was his cellmates
or an inmate in the hall, he was separated and promptly moved away
from that inmate. Young has done no more than speculate that his
requests for protection, when actually needed, were not taken
seriously because he did not get the relief he wanted every time
he asked to be moved. As shown from his own pleadings and
testimony, his location in the prison had no deterring effect on
his ability to engage and fight with other inmates. Young’s
allegations are inadequate to state a claim of intentional
indifference to his safety and need for protection by these
defendants.

Rec. Doc. 43, p. 21.

      As reported by the Magistrate Judge, our own further review

of   the   factual   record   and   applicable   law   shows   that   Young’s

complaint was not filed under the mailbox rule until June 28,

                                      6
           Case 2:17-cv-06329-ILRL Document 51 Filed 08/19/20 Page 7 of 9



2017. 2 That filing date was well over a year after defendant Hebert

allegedly encouraged an inmate to attack Young in February 2016

and well over a year after Hebert allegedly placed his private

body parts in Young’s face in September 2015. If true, those

offensive acts would constitute proper claims for relief under

Section 1983 as violations of the Eighth Amendment. However, the

one-year prescriptive period for filing those claims bars them as

untimely filed.

        For purposes of this § 1983 action, the court must look to

the forum state's personal-injury limitations period. E.g., Moore

v. McDonald, 30 F.3d 616, 620 (5th Cir.1994). In Louisiana, that

period is one year. Elzy v. Roberson, 868 F.2d 793, 794 (5th

Cir.1989).           However, federal law determines when this § 1983 claim

accrues. Moore, 30 F.3d at 620. In the context of instant claims,

Young himself knew of and provided the dates for his claimed

injuries and causes. The record does not reflect any material

obstacles that prevented Young from accessing this court with a

timely filed complaint. 3 For the foregoing reasons, claims against

Hebert and other defendants that arose between September 14, 2015




2
  Rec. Doc. No. 1, p. 13; see also, Rec. Doc. No. 4-1, p. 13. Cf. Causey v. Cain, 450 F.3d 601, 604 (5th Cir.2006)
(citing Houston v. Lack, 487 U.S. 266, 270–71, 108 S.Ct. 2379, 101 L.Ed.2d 245 (1988)). The prison mailbox rule
applies to the filing of § 1983 complaints. Cooper v. Brookshire, 70 F.3d 377, 378–81 (5th Cir.1995).
3
  Young’s access to this court during relevant times here was shown when he filed a § 1983 complaint in 2016
challenging disciplinary violations received while on extreme suicide watch in September of 2015. See Young v.
McCain, et al, CA 16-03404 T(5).

                                                         7
      Case 2:17-cv-06329-ILRL Document 51 Filed 08/19/20 Page 8 of 9



and June 2, 2016, the relevant time period within the complaint,

are dismissed because they have prescribed.

     For claims accruing after June 28, 2016 and timely asserted,

Young fails to present a non-frivolous claim or one that rises to

the level of a constitutional violation. Those remaining claims as

correctly described in the Magistrate Judge’s report involve vague

allegations    of     verbal   name-calling.        Verbal       abuse,    threatening

language and gestures by prison officials are insufficient to serve

as the legal basis of a civil rights action. McFadden v. Lucas,713

F.2d 143 (5th Cir. 1983); Calhoun v. Hargrove, 312 F.3d 730, 734

(5th Cir. 2002); Bender v. Brumley, 1 F.3d 271, 274 n. 4 (5th Cir.

1993). Young’s dissatisfaction with the prison’s administrative

grievance     and    disciplinary          review   procedures       also     fail    as

frivolous.    He     does   not     have    a   constitutional       right    to     have

complaints investigated and resolved to his satisfaction. Geiger

v. Jowers, 404 F.3d 371, 374 (5th Cir.2005).

     For the foregoing reasons, Young’s ongoing interest in a

transfer to another prison has not been shown warranted and,

moreover, he has no constitutional right to demand placement in a

particular cell or facility. Yates v. Stalder, 217 F.3d 332, 335

(5th Cir. 2000).

     Finally,        the    court     declines      to    exercise        supplemental

jurisdiction        over    Young’s     remaining        state     laws     claims     of

negligence and breach of duty to protect. The federal-based claims

                                            8
      Case 2:17-cv-06329-ILRL Document 51 Filed 08/19/20 Page 9 of 9



have been dismissed and a balancing of applicable statutory factors

favor that declination. Accordingly, the state-based claims are

dismissed without prejudice.       Enochs v. Lampasas Cty., 641 F.3d

155, 159 (5th Cir. 2011). Bass v. Parkwood Hosp., 180 F.3d 234,

246 (5th Cir. 1999); 28 U.S.C. § 1367(c).



     New Orleans, Louisiana this 19th day of August 2020




                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                    9
